Campbell, J.,
delivered the opinion of the Court.
The verdict is not sustained by the evidence. It is manifest that no wrong was done the appellee, of which he can justly complain, and whatever unpleasantness he encountered appears to have been brought about as the direct and natural result of his own conduct. He had no right to have his bed made instantly, as demanded, under the circumstances ; and as it was made ready in good time, and he chose not to use it, as he might, he can blame no one but himself for the discomfort of sitting up all night. The rudeness complained of in the altercation with the servants of the appellant sprang naturally from the manner and language of the appellee, and furnished an apt illustration of Solomon’s proverb, “ An angry .man stirreth up strife.” Reversed.